Citation Nr: 0930762	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  98-00 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to VA compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991) for acute superficial thrombophlebitis and 
cellulitis of the left forearm and acute retroperitoneal 
bleeding of the psoas muscle.

2. Entitlement to temporary total ratings under 38 C.F.R. § 
4.29 (2008).

3. Entitlement to temporary total ratings under 38 C.F.R. § 
4.30 (2008).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to July 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in September 2005 for further 
development.  

The issue of entitlement to service connection for 
cardiovascular disease was also remanded.  The Board notes 
that the RO issued a June 2006 rating decision in which it 
granted service connection for status post myocardial 
infarction.  The action constituted a full grant of the 
benefit sought as to that issue.  As such, the issue is no 
longer before the Board.  

The Board notes that the Veteran has been granted a total 
disability rating due to individual unemployability (TDIU) 
effective January 25, 2005.  


FINDINGS OF FACT

1.  The Veteran has sustained no additional disability as a 
result of his November 1995 hospitalization for ischemic 
heart disease and myocardial infarction. 

2.  The Veteran has not required VA hospital treatment for a 
service-connected disability for a period in excess of 21 
days.   

3.  The Veteran does not have a service-connected disability 
that has resulted in surgery necessitating at least one month 
of convalescence; surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body case, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches; or immobilization 
by cast, without surgery, of one major joint or more.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for acute superficial 
thrombophlebitis and cellulitis of the left forearm and acute 
retroperitoneal bleeding of the psoas muscle have not been 
met. 38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361 (2008).

2.  The criteria for the assignment of a temporary total 
rating based on hospital treatment or observation due to 
service-connected disability have not been met. 38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.29 (2008).

3. The criteria for the assignment of a temporary total 
rating based on need for a period of convalescence following 
hospital treatment due to service-connected disability have 
not been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.30 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

It should be noted that VCAA had not been enacted at the time 
the present appeal began.  The RO provided the appellant with 
notice in March 2003 and November 2005, subsequent to the 
initial adjudication.  While the notices were not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claims were subsequently readjudicated in June 2006 and June 
2009 supplemental statements of the case, following the 
provision of notices.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the RO sent the Veteran an 
August 2006 correspondence that fully complied with Dingess.  
Moreover, the RO re-issued VCAA notice in October 2006.  The 
October 2006 notice fully complied with Dingess.  

To the extent that the two temporary total rating issues may 
be viewed as claims for increased ratings, the Board 
acknowledges that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the Veteran in 
connection with the issues addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the disabilities and the effect of that worsening on 
employment and daily life.  

Moreover, the Veteran in this case has been represented in 
the appeal by Texas Veterans Commission, and the Board 
believes it reasonable to assume that this service 
organization's trained representatives conveyed the 
particulars of what is necessary for a higher rating to the 
Veteran during the appeal process which has been ongoing 
since October 1994.  After reviewing the various statements 
included in the six volumes of the claims file, the Board 
further finds that the Veteran has had actual knowledge of 
the elements outlined in Vazquez and that no useful purpose 
would be served by remanding the issues to the RO to furnish 
notice as to elements of the claims which the Veteran has 
already effectively been made aware of.  Such action would 
not benefit the Veteran.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran a 
physical examination in December 2005, obtained medical 
opinions as to the etiology and severity of disabilities, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the appellant has not 
contended otherwise.  



§1151
The Veteran is claiming entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
due to November 1995 hospital treatment for ischemic heart 
disease and myocardial infarction.  Formerly, 38 U.S.C.A. 
§ 1151 provided that "[w]here any Veteran suffers an injury 
or an aggravation of an injury, as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation . . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such Veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such Veteran, 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected."  38 U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits. See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet.App. 584 
(1991). The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed.Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994). The 
United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. § 
1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  See 
Brown, supra.  38 C.F.R. § 3.358 was amended in 1995 to 
conform to the Supreme Court decision.  The amendment was 
effective November 25, 1991, the date the Court issued the 
Gardner decision. 60 Fed.Reg. 14,222 (March 16, 1995).  
Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
unforeseen event. Pub.L. No. 104-204, § 422(a), 110 Stat. 
2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 
2002).  The Board notes at this point that the Veteran's 
claim was received in December 1995.  However, as discussed 
below, the basis for the Board's decision as to this issue 
goes to the lack of additional disability.  The changes in 
law discussed above therefore do not impact the Veteran's 
appeal. 

The Veteran underwent a VA examination in May 1997.  The 
examiner noted that the Veteran had a history of cellulitis 
in the left forearm with possible thrombophlebitis following 
intravenous (IV) infusion with a red, hot, tender arm in 
November 1995.  At that time he developed acute 
retroperitoneal bleed with paralysis to the right leg lasting 
approximately two days.  Upon examination, the Veteran 
complained of persistent pain in the left forearm, decreased 
strength in the right leg, and residual pain in the right 
hip.  Upon examination, the left forearm appeared to be 
normal, without heat, redness, swelling, or tenderness.  
There were no signs of atrophy.  The examiner diagnosed the 
Veteran with a history of acute myocardial infarction; 
history of retroperitoneal bleed, healed without residual; 
and history of stent placement for unstable angina.     

Pursuant to the Board's September 2005 Remand, the Veteran 
underwent another VA examination in December 2005.  The 
examiner reviewed the claims file in conjunction with the 
examination.  He noted that the Veteran was hospitalized in 
November 1995 for ischemic heart disease and myocardial 
infarction.  He received "thrombolytic therapy appropriately 
for the heart condition, along with the usual anticoagulation 
with heparin."  He developed acute pain in the right 
hip/groin area, and upon evaluation with CT scan was noted to 
have an area of bleeding in the pelvic retroperitoneal area 
extending into the right groin.  It caused decreased mobility 
for a time; but it resolved without residual abnormalities or 
disabilities.  The examiner noted that a CT scan a year later 
showed resolution of the hematoma with no residuals.  Upon 
examination, the examiner found no evidence of any residual 
abnormalities to the hematoma.  

The examiner noted that during the same hospitalization, also 
after thrombolytic therapy, the IV site in the left forearm 
infiltrated and thrombosed, and a surrounding cellulitis 
ensued which was treated with IV antibiotics and topical 
measures for the superficial phlebitis, with resolution.  The 
only residual is an area of hypopigmented skin at the volar 
aspect of the mid left forearm.  The area was of normal 
texture, without elevation or depression.  There was no 
tenderness, loss of sensation.  The examiner noted that it is 
not a scar.  Instead, it is normal skin except for the white, 
depigmented coloration.  There were no venous abnormalities 
or decrease in function in the arm.  He diagnosed the Veteran 
with "remote, resolved complications of the thrombolytic 
therapy given for acute myocardial infarction in 1995, to 
include: (1) right iliopsoas muscle hematoma, resolved, no 
sequelae, (2) left forearm superficial thrombophlebitis and 
cellulitis , resolve, minimal, trivial residuals, no 
disability therefrom."  

The preponderance of the evidence is against a finding that 
the Veteran has suffered an additional disability as a result 
of his November 1995 hospital treatment.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
for VA compensation pursuant to 38 U.S.C.A. § 1151 (West 
1991) for acute superficial thrombophlebitis and cellulitis 
of the left forearm and acute retroperitoneal bleeding of the 
psoas muscle must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

Temporary Total Ratings
A total disability rating will be assigned when it is 
established that a service-connected disability has required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days.  38 C.F.R. § 4.29 (2008).

The Board notes that the Veteran has been hospitalized on a 
number of occasions.  He was admitted to a VA hospital from 
April 5, 1996 to April 19, 1996 (15 days); June 17, 1996 to 
June 21, 1996; (5 days); January 19, 1997 to January 24, 1997 
(6 days); February 12, 1997 to February 13, 1997 (2 days); 
June 24, 1997 to July 3, 1997 (10 days); August 27, 1997 to 
August 28, 1997 (2 days); and December 8, 1998 to December 
14, 1998 (7 days).  

The Veteran was admitted to the Metroplex Hospital from 
August 27, 2002 to August 29, 2002; November 23, 2002 to 
November 27, 2002 (5 days); November 28, 2002 to December 4, 
2002 (7 days); September 10, 2003 to September 15, 2003 (6 
days); November 17, 2003 to November 20, 2003 (4 days); 
November 23, 2003 to November 26, 2003 (4 days); January 10, 
2004 to January 14, 2004 (5 days); January 22, 2004 to 
January 23, 2004 (2 days); June 10, 2004 to June 16, 2004 (7 
days); and July 4, 2004 to July 13, 2004 (10 days).  

The Veteran was also admitted to Scott and White Hospital 
from October 20, 1995 to October 27, 1995 (8 days); November 
20, 1995 to November 29, 1995 (10 days); August 25, 1997 to 
August 27, 1997 (3 days); March 1, 1999 to March 5, 1999 (5 
days); July 14, 2003 to July 17, 2003 (4 days); and July 20, 
2003 to July 22, 2003 (3 days).  

The was Veteran was also admitted to the North Austin Medical 
Center from September 15, 2003 to September 16, 2003 (2 
days); and October 19, 2003 to October 21, 2003 (3 days).  

The Board acknowledges that the Veteran's cardiac disability 
has resulted in numerous trips to the hospital.  However, it 
has never resulted in a hospital stay in excess of 21 days.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a temporary total rating under 38 C.F.R. 
§ 4.29 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).
A total disability rating will also be assigned when it is 
established by report at hospital discharge or outpatient 
release that treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence; surgery with severe post-operative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches; or immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30 
(2008).

The Veteran stated in an April 2005 correspondence that he 
had a heart catheterization at Scott and White Hospital, at 
which time he received three stents.  He also stated that 
since then, he has undergone 13 heart catheterizations.  The 
Board acknowledges that the Veteran has undergone numerous 
heart catheterizations that have required numerous 
hospitalizations (noted above).  However, the Board finds no 
evidence that these catheterizations necessitated at least 
one month of convalescence; or that they yielded residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches.  Finally the catheterizations did not 
cause immobilization by cast, without surgery, of one major 
joint or more.  In the absence of any of the above referenced 
conditions, the preponderance of the evidence weighs against 
a claim for a temporary total rating under 38 C.F.R. § 4.30.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a temporary total rating under 38 C.F.R. 
§ 4.30 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).


ORDER

The appeal is denied as to all issues.  


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


